DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because 
Claim 1 recites “A method comprising: 
(a)	configuring a model to distinguish between confidential and non-confidential media items; 
(b)	analyzing a media item to be uploaded to a cloud storage using the model to determine whether the media item is confidential; and 
(c)	issuing, in response to determining that the media item is confidential, an upload control action on the media item”.
Step 1.	It is a method for performing a series of steps, and therefore is a process, which is a statutory category of invention.
Step 2A, Prong One:  Precisely, steps a, b and c can be done mentally or by writing down on a piece of paper…
The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind but for generic computer components.  These concepts fall into the “mental process” group of abstract ideas, which are configuring..., analyzing… and issuing… nothing in the claim precludes the above steps from being practically performed in the mind. 
Dependent claims 2-7, which are substantially similarly adding to the abstract idea.  For the sake of brevity, Claims 2-7 are not reproduced here… but please see the original claims for detail. (See MPEP 2106.04 and the 2019 PEG).  
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 1 does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B:  As explained in Step 2A Prong Two above with emphasis that claim 1 is merely including instructions to implement the abstract idea on a piece of paper on in mind.  
Dependent claims 2-7 either recite or inherit the same defects.

	Conclusively, claims 1-7 recite a series of steps or acts to be performed, the claim neither transforms underlying subject matter nor is positively tied to another statutory category that accomplishes the claimed method steps.

Claim 8 recites a system comprising: 
a memory storing program instructions; and a processor, wherein the processor is configured to execute the program instructions to perform a method comprising:  
P201902825US01Page 35 of 40configuring a model to distinguish between confidential and non-confidential media items; 
analyzing a media item to be uploaded to a cloud storage using the model to determine whether the media item is confidential; and 
issuing, in response to determining that the media item is confidential, an upload control action on the media item.
	Claim 8 recite a generic/non-specific system having ideas/instruction being processed to execute the steps that can also be done mentally… , which is a statutory category of invention.
Other than reciting a system which is a generic/non-specific system, human mind appears to be one of the generic/non-specific systems, operating to perform the recited steps of configuring…, analyzing, and issuing… Thus  it is not integrated into a practical application.  The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Generic system that amount to mere instructions to implement the abstract idea cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05; MPEP 2106.04(d).
Furthermore, claim 8 recites “program instructions”.  Products of manufacture are patentable subject matter and have physical attributes.  “program instructions” is not specifically physical, but typically consists of disembodied data. To be patentable, disembodied structures must be organized and correlated in such a manner as to present a complete operative invention. In this case, “program instructions” comprise or is program code which is not patentable subject matter, per se, MPEP 2106.01 (I). 
Dependent claims 9 and 15 either recite or inherit the same defects.
	Conclusively, claims 8-15 recite a series of steps or acts to be performed, the claim neither transforms underlying subject matter nor is positively tied to another statutory category that accomplishes the claimed method steps.

	Claim 16 recites a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising: configuring a model to distinguish between confidential and non-confidential media items; analyzing a media item to be uploaded to a cloud storage using the model to determine whether the media item is confidential; and issuing, in response to determining that the media item is confidential, an upload control action on the media item.
Specifically, “a computer program product comprising a computer readable storage medium having program instructions embodied therewith…” was presented without explicitly identified whether it is a non-transitory or not, giving the sense of uncertainty to what type of signal is going through such medium.
Dependent claims 17-20 either recite or inherit the same defects. 
Correction or Clarification is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Basavapatna et al (US 10,489,606 – Hereinafter Basa) in view of Narayanaswamy et al (US 2019/0268381 – Hereinafter Naray) or Petry et al (US 2019/0075130).
Claims 1, 8 and 16, Basa teaches a system, a computer program product and a method comprising: 
configuring a model to distinguish between confidential and non-confidential media items; (using neural networks, i.e., mathematical/computational models, Col. 6, lines 4-16 to determine whether the data is confidential, col. 3, lines 35-43. Also figs. 3-5);  
X1 = analyzing a media item to be uploaded to a cloud storage using the model to determine whether the media item is confidential; and 
issuing, in response to determining that the media item is confidential, an upload control action on the media item (if confidential, denying,/cancelling the communication, col. 5, lines 49-60).
X1: while Basa details “analyzing a media item to be uploaded to a 
Naray teaches to determine the confidential level by the CCI (Cloud Confidence Index) score, [0097] and “only allow data uploads to services that have a CCI score of medium or above, [0108]”.  Or
Petry teaches “If the content to be uploaded contains confidential, proprietary, and/or other sensitive information, the cloud browser may prevent the content from being uploaded. Conversely, if the content to be uploaded does not contain confidential, proprietary, and/or other sensitive information, the cloud browser may permit the content to be uploaded. [0192]”.
Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Naray or Petry into the teaching of Basa for the purpose of providing a variety of methods/systems, i.e., cloud storage system, for greater protection of data integrity, safeguarding of personal data and preventing loss of revenue.
Claims 2 and 9, wherein the model includes a supervised machine learning algorithm trained using media items pre-classified as confidential and non-confidential. (Basa, Fig. 3, predetermined data).
Claim 3. The method of claim 1, wherein the model includes a blacklist of objects, wherein the media item is an image, wherein analyzing the media item includes performing object recognition on the image to identify one or more objects within the image, wherein the upload control action is issued in response to identifying an object on the blacklist within the image. (Petry: blacklists of URLs known or supposed to be associated with potentially harmful web content…determine whether the web content includes any objectionable content, [0088, 0188] where web content comprises advertisements, images, text, themes, audio files, video files, documents, and/or the like., [0116]).
Claims 4, 10 and 19, wherein the model contains a set of confidential locations, wherein analyzing the media item includes: determining a location where the media item was obtained; and comparing the location to the set of confidential locations;  P201902825US01Page 34 of 40wherein the upload control action is issued in response to determining the location where the media item was obtained matches a confidential location of the set of confidential locations.

Claims 5-6 and 11-12,  wherein analyzing the media item to determine whether the media item is confidential includes: calculating a confidentiality score for the media item; and comparing the confidentiality score to a confidentiality threshold; wherein the upload control action is issued in response to the confidentiality score not satisfying the confidentiality threshold. (Basa: predefined threshold, col. 5, lines 12-32; Naray: CCI score, [0104]; Petry: threshold value, [0089]); wherein the confidentiality score is calculated by adding a set of weighted confidentiality factors (Naray: organizations can customize CCI by adjusting the index's input weightings to match organization's requirements and criteria, [0103]).
Claims 7 and 14, further comprising: analyzing a second media item to be uploaded to the cloud storage using the model to determine whether the second media item is confidential; and permitting, in response to determining that the second media item is non-confidential, upload of the second media item to the cloud storage. (Please note that all prior arts teach plurality of media content items, content medias are, for example, files, folders, documents, images, and video, and Petry: “If the content to be uploaded contains confidential, proprietary, and/or other sensitive information, the cloud browser may prevent the content from being uploaded. Conversely, if the content to be uploaded does not contain confidential, proprietary, and/or other sensitive information, the cloud browser may permit the content to be uploaded. [0192]”.
Claim 15. The system of claim 14, wherein the model includes a whitelist of objects, wherein the second media item is an image, wherein analyzing the second media item includes performing object recognition on the image to identify one or more objects within the image, wherein the second media item is determined to be non-confidential based on identifying an object present on the whitelist within the image. (Please note that all prior arts teach plurality of media content items, content medias are, for example, files, folders, documents, images, and video, and Petry teaches safe content included in the whitelist, [0087-0088]).
Claim 17. The computer program product of claim 16, wherein the upload control action includes redacting the media item. (Naray: masking, morphing, concealing, or hiding, [0139]).
Claim 18. The computer program product of claim 16, wherein the model includes a blacklist of strings, wherein the media item is a text document, wherein analyzing the media item includes performing string searching on the text document to identify one or more strings within the text document, wherein the upload control action is issued in response to identifying a string on the blacklist within the text document. (Basa:  Fig. 5, a fingerprint of the text is determined, col. 5, line 61-col 7, line 4; Petry: blacklists of URLs known or supposed to be associated with potentially harmful web content…determine whether the web content includes any objectionable content, [0088, 0188] where web content comprises advertisements, images, text, themes, audio files, video files, documents, and/or the like., [0116]).
Claims 20. The computer program product of claim 16, wherein analyzing the media item to determine whether the media item is confidential includes: calculating a confidentiality score for the media item; and comparing the confidentiality score to a confidentiality threshold; wherein the upload control action is issued in response to the confidentiality score not satisfying the confidentiality threshold. (See claims 5-6 and 11-12 above).
Allowable Subject Matter
Claims 4, 10, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable, pending the correction of the 101 issue presented above, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

				Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651